Citation Nr: 0923074	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  05-20 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder.  

2.  Entitlement to service connection for a chronic leg 
disorder.  

3.  Entitlement to service connection for a chronic left 
ankle disorder.  

4.  Entitlement to service connection for a chronic foot 
disorder.  

5.  Entitlement to service connection for a chronic right 
great toe disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran had certified active service from January 1997 to 
July 2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which, in pertinent 
part, denied service connection for a back disorder to 
include pain, a leg disorder to include shin pain, a left 
ankle disorder to include pain, a chronic foot disorder to 
include pain, and a right great toe disorder.  In September 
2007, the Board remanded the Veteran's appeal to the RO for 
additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In its September 2007 Remand, the Board noted that the 
Veteran appeared to have been mobilized and to therefore have 
additional active service.  In its Remand instructions, the 
Board directed that:

2.  Then contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that (1) it 
verify the Veteran's periods of active 
service, active duty, active duty for 
training, and inactive duty for training, 
if any, with the Army and (2) forward all 
available service treatment records 
associated with such service for 
incorporation into the record.  

The AMC subsequently contacted the National Personnel Record 
Center (NPRC).  In December 2007, the NPRC responded that all 
service documentation had been provided.  In the July 2008 
supplemental statement of the case (SSOC) issued to the 
Veteran and her accredited representative, the RO noted that:

We requested your service treatment 
reports for the period of May 8, 2005, 
through January 5, 2007.  However, the 
NPRC responded by stating that all 
records available were of record.  We 
asked you per our letter dated October 
23, 2007, to submit additional 
information in support of your claim and 
you did not respond.  

The SSOC was returned several times to the VA due to an 
incorrect address.  In February 2009, the Veteran's current 
address was obtained.  The Board observes that the Veteran's 
address includes a new surname and "APO, Armed Forces 
Europe."  It appears that the Veteran is currently on active 
duty.  

The AMC contacted solely the NPRC to verify the Veteran's 
period of duty.  No efforts appear to have been undertaken to 
contact the appropriate service entity or to verify whether 
the Veteran in currently on active duty.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the RO's compliance with the Board's remand instructions is 
neither optional nor discretionary.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2008) are fully met.  

2.  Then contact the Army, other 
appropriate service entity, and/or the 
NPRC and request that: (1) it verify 
whether or not the Veteran is currently 
on active duty; (2) if not, it verify the 
Veteran's periods of active service, 
active duty, active duty for training, 
and inactive duty for training, if any, 
with the Army; and (3) forward all 
available service medical records 
associated with such duty for 
incorporation into the record.  

3.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic back disorder, a chronic leg 
disorder, a chronic left ankle disorder, 
a chronic foot disorder and a chronic 
right great toe disorder.  If the 
benefits sought on appeal remain denied, 
the Veteran and her accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

